In re Brou, Charles; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Livingston, 21st Judicial District Court Div.C, Nos. 120,600; to the Court of Appeal, First Circuit, No. 2008-CE-1465.
Not considered. Not timely filed. The court of appeal rendered its judgment on Thursday, July 24, 2008 at 9:31a.m. Because the forty-eight hour time interval under La.Rev.Stat. 18:1409 G for filing this application ended on a legal holiday, relator’s application was due by noon on the next legal day. La.Rev.Stat. 18:1413. Although the application was mailed on Friday, July 25, 2008, the application was not received by the clerk of court until Monday, July 28, 2008 at 1:41 p.m.; the application is therefore untimely. See Frankl*250in v. Secretary of State, 06-2538 (La.10/25/06), 939 So.2d 1266.